CUSHING, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Action for foreclosure of mortgages and promissory note secured by such mortgages Was brought in Common Pleas. The notes and mortgages were signed by Ruth Steinhibler McGee, who states that she was not aware that she owned the real estate in question and *779received no consideration for said notes, but w.hat she did was at the request of Stevens. Refusing a jury trial the court found Stevens the Equitable owner of the property in issue, that Ruth McGee held title as trustee for Stevens. Judgment was entered against Stevens and foreclosure decreed. Affirming the judgm'ent below, the Court of Appeals held:
Attorneys — Charles B. Wilby, for Stevens et al; Knight & Phares, Charles S. Bell, Wm. Thorndyke, Ross, Jones & Tebbs, Cramer & Cramer, and Arthur Gordon, for Peck et al; all of Cincinnati.
1. In the absence of ai bill of exceptions the reviewing court will assume that the trial court acted according to law and that the evidence justified the judgment rendered. Rayland Coal Co. v. McFadden, 90 OS. 183.
2. An action upon a promissory note and foreclosure of mortgage involving the question of equitable title of the property in question is equitable in its nature and not the subject of a jury trial.